Title: To James Madison from Vincent Gray, 8 May 1804 (Abstract)
From: Gray, Vincent
To: Madison, James


8 May 1804, Havana. “Finding the Louisiana of Baltimore getting under way on the moment of receiving the Aurora of tomorrow, I hasten to forward it to you enclosed herewith—together with a Decree of the second Instant [not found], relative to Foreign Consuls, Agents and Commissaries: intended for the French commissary here; as the Governor and heads of Departments here, are now more friendly disposed toward me, than ever they were before. The Decree in the Aurora No. 220, is the most unjust Decree that ever was given—because the French Prize Act, as well as the Letters of Marque, declares that all vessels found with such Documents as those had, named in the said Decree, shall be considered and declared as Pirates.
“They were both fitted out, armed and manned in this Port; and are actually owned by persons residing here. I have again protested against this Decree; but if I shou’d not succeed, I shall receive the property and give the required security for the amount, and send it forward to the United States; thereto be disposed of to the best advantage for the benefit of those interested and hope that the owners will without delay take the necessary steps at the different Tribunals to which the parties have appealed, to save their property.
“I will procure the proceedings of this Tribunal and Transmit them to your Department without delay, in order that the parties interested may there be informed what steps they ought to take, for the recovery of their property.
“I shall have in the course of a few Days, the Original Letter of General Brunet who commanded at Auxcayes, on the subject of the surrender of that place to the British—and who appears to have granted many Commissions or Letters of Marque—and from the best information that I can get, some is dated 17 Days after he was a prisoner of War; as will more fully appear from one granted to the Eliza No. 21.
“I am sorry to have it in my power to inform you that the Brig Minerva of Newbury Port, William Greene late Master, has been captured and brought into this Port by a Spanish Merchantman; in consequence of her having been found with but three men on board: from which circumstance it was supposed that the crew had murdered their officers. I have seen the three men; and shall after I see the papers of the vessel (which I am informed were found on board), take the necessary steps to release her—as well as the three men; provided nothing Criml. appears agt. them, except the recapturing of their vessel from a French Cruizer, that had captured her a few days before.
“They state that they were captured on the 21st. of April in the Coucos passage, while on their voyage from Port Auprince to NewburyPort, by a schooner under French Colors; the Commander of which, took out the Captain and rest of the crew, and sent her for a Port—but that soon afterwards, the Island of Cuba in sight, finding a favorable opportunity they rose upon the Frenchmen, 14 in Number, subdued them and put them all bound into the Boat except one, and set the Boat a drift—And that after the expiration of two days, they fell in with the Spanish Brig aforesaid, the commander of which, instead of affording them succor, captured the vessel, confined and treated them in the most brutal manner while on board and delivered them up and had them put into the Common Prison, on their arrival here.
“I also send you enclosed the original list of American vessels captured and carried into St. Jago de Cuba—up to the 2d. of March—a copy of which I before sent to you [not found].
“In No. 220. you will find some Remarks of Baron Humboldt, who I lately recommended to your attention and protection; these can not be otherwise than interesting at this moment; particularly as he is now on his route to the city of Washington, and will have it in his power to give you much useful information relative to the country adjoining Louisiana.” Adds in a postscript: “Also Protest of Fras. Lewis.”
